Citation Nr: 1711402	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  98-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for post traumatic stress disorder (PTSD) with major depression disorder.

2. Entitlement to an effective date earlier than February 2, 2005 for service connection for PTSD with major depression.

3. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral eye disability.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran had three separate periods of active duty service.  He served in the Army from August 1973 to August 1976.  He also served in the Air Force from April to July 1983 and from March 1984 to August 1987.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, dated February 1999, July 2014 and March 2016.  The February 1999 decision denied the Veteran's claims for service connection for major depressive disorder for a TDIU rating.  The 2014 decision granted service connection for PTSD with major depressive disorder and assigned an effective date of February 2, 2005.  The July 2012 decision denied a request to reopen the Veteran's previously denied claim for service connection for a bilateral eye disorder.  For all the issues listed on the title page of this decision, the Veteran initiated timely appeals.   

In September 2000, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ).  In August 2015, he was informed that, because the VLJ who conducted the hearing was no longer employed by the Board, he had the right to a new hearing before a VLJ who would participate in the decision.  38 C.F.R. § 20.707 (2016).  The Veteran declined the offer of a second hearing.

The Veteran's psychiatric disorder has a long procedural history.  Before the RO granted service connection for PTSD with major depressive disorder, the Veteran had separate representatives assisting him in parallel claims for service connection for different kinds of psychiatric disorders - specifically, he had one representative for PTSD and a separate representative for any psychiatric disorder other than PTSD.  Because the Veteran had different representatives, the Board issued separate sets of decision documents to remand the claims for further development in both June 2009 and July 2012.   Since at least October 2015, the service organization identified in the title page has been his sole representative.  

In April 2015, the Veteran submitted a written statement expressing his desire to withdraw his appeal of the effective date assigned to his service-connected PTSD.  When this case most recently came to the Board, in December 2015, the Board determined that treating the psychiatric claims as separate issues had resulted in a failure to adjudicate the entire claim.  As the Board explained, "upon review of the claims file, it is evident that the July 2014 rating decision granted service connection for two acquired psychiatric disorders, PTSD and major depressive disorder, which the AOJ then rated together.  The rating decision's effective date, the Veteran's disagreement, the statement of the case (SOC) and the substantive appeal all focused on the PTSD portion of the disability.  At no time was the . . . earlier claim for an acquired psychiatric disorder, dating from October 1998, addressed.  It cannot be implied that the benefit was denied."

The Board therefore determined that, in July 2014, the RO "left a portion of the claim unadjudicated, as it service-connected two psychiatric disorders and addressed the effective date for only one . . . ."  Consistent with this ruling, the Board concluded that, because the RO had not assigned an effective date for a service-connected psychiatric disorder other than PTSD, the Board did not have jurisdiction over the issue and it was referred to the RO for appropriate action.  

The terms of the RO's March 2016 rating decision assigned an effective date of February 2, 2005 for "post traumatic stress disorder with major depressive disorder and psychotic features, to include acquired psychiatric disorder."  Because the Veteran perfected a timely appeal of that decision, the Board has jurisdiction over the effective date issue, the Veteran's April 2015 withdrawal notwithstanding.   

The issues of a higher initial evaluation for PTSD with major depressive disorder, whether new and material evidence has been received to reopen the previously denied claim for a bilateral eye disorder and TDIU are addressed in the REMAND portion of the decision below and, for the reasons stated there, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO received the Veteran's initial claim for service connection for an acquired psychiatric disability on September 24, 1998.

2. The Veteran's claim for service connection for an acquired psychiatric disorder was continuously on appeal until the AOJ granted service connection for PTSD with major depressive disorder in July 2014.

3. The Veteran timely appealed the assignment of February 2, 2005 as the effective date for service connection for PTSD with major depressive disorder.  


CONCLUSION OF LAW

The criteria for an effective date of September 24, 1998 for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.303, 3.307, 3.309, 3.400, 3.816 (2016).

	



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  When VA receives a complete or substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

This appeal arises from the Veteran's disagreement with the initial effective date assigned after the RO granted service connection for PTSD with major depressive disorder.   Because his claim for service connection was granted, the claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial assigned effective date - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.

The VCAA also requires VA to assist a claimant for benefits in obtaining potentially relevant evidence.  In this case, the Veteran's eligibility for an earlier effective date depends on the sequence in which VA issued certain decisions and received certain documents from the Veteran.  All of the relevant information is available in the electronic claims file.  There is no reasonable possibility that any further assistance would substantiate the appellant's eligibility for an earlier effective date.  See 38 C.F.R. § 3.159(d).

	

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

On September 24, 1998, the RO received a written statement from the Veteran.  Most of this statement concerned the separate issue of service connection for tinnitus.  But the statement also clearly requested "compensation/disability rating for depression and insomnia . . . ."  

Effective in March 2015, VA amended its adjudication regulations to require all claims to be filed on standard forms provided by the Secretary.  79 Fed. Reg. 57,660 (September 25, 2014).  But in September 1998, when the RO received the initial claim in this case, the applicable definition of a "claim" was broader.  See 38 C.F.R. § 3.1(p) (1998) (defining "claim" as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit).

In February 1999, the RO issued a rating decision denying service connection for major depressive disorder.  The Veteran filed a timely notice of disagreement in February 1999.  After the issuance of a statement of the case (SOC), he perfected his appeal by filing a VA Form 9 in March of 1999.  

The Board issued a decision denying service connection for major depression in December 2000.  But after further proceedings before the United States Court of Appeals for Veterans Claims (Court), the parties filed a joint motion for remand, which the Court granted in May 2001.  Under the joint motion, the December 2000 Board decision was vacated and the issue of service connection for a psychiatric disorder was remanded for further proceedings.

In January 2002, the Board remanded the issue to the RO for further development.  The RO issued a supplemental statement of the case (SSOC) in May 2004, which continued to deny of the Veteran's claim.  But that decision did not become final.  After new records and examination reports were obtained, the RO issued further SSOCs in December 2005, February 2006, October 2007 and May 2008, before the appeal returned the Board in June 2009.

On February 2, 2005, the RO received a short written statement from the Veteran indicating his desire to file a claim for PTSD.  The RO received this statement before the Court decided Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that, regardless of how an individual claimant might describe his mental health diagnosis, VA should broadly construe claims for "PTSD" as a claim for any acquired psychiatric disorder that is related to active duty service.  The RO issued a new rating decision in December 2005, which purported to deny a new claim for service connection for PTSD.  

The Veteran appealed that decision and, even after Clemons, the issues continued their separate paths through VA's appeals system because, as the Board explained in its introduction, the Veteran had different representatives for the separate appeals.  Under BVA Directive 8430, the Board's policy is to address all issues over which the Board has jurisdiction in a single document, with certain exceptions.  One exception to the general policy is when the claimant is assisted by different representatives.  See BVA Directive 8430, ¶ 14(c).  But the use of separate decision documents does not change the Board's duty to adopt a broad interpretation of the Veteran's claim when such an interpretation is in his best interests.  See Clemons, 23 Vet. App. at 5.

In its March 2016 rating decision, the RO denied the request for an effective date earlier than February 2, 2005 on the grounds that the Veteran failed to file a substantive appeal (VA Form 9) within 60 days after he was notified of the SSOC issued in May 2004.  However, the cover letter which accompanied the May 2004 SSOC explained to the Veteran that, unlike the initial statement of the case, a response from him was optional.  According to 38 C.F.R. § 20.302(c) (2016), "Provided a Substantive Appeal has been timely filed in accordance with paragraph (b) of this section, the response to a Supplemental Statement of the Case is optional and is not required for the perfection of an appeal."  

The Veteran satisfied paragraph (b) of the section - and properly perfected his appeal of the denial of service connection for an acquired psychiatric disorder - in March 1999.  As his representative correctly argues, it was not necessary for the Veteran to file a new VA Form 9 after receiving the May 2004 SSOC.  

Because the Veteran's claim for service connection for an acquired psychiatric disorder was continuously on appeal until it was finally granted in July 2014, the correct effective date is the day VA received the original claim, September 24, 1998.


ORDER

Entitlement to an effective date of September 24, 1998, but no earlier, for service connection for post traumatic stress disorder (PTSD) with major depression disorder is granted.


REMAND

In its December 2015 remand, the Board identified two issues over which the Board did not yet have jurisdiction for referral to the AOJ.  The first was the assignment of an effective date for the non-PTSD portion of the Veteran's award of service connection for an acquired psychiatric disorder, which is addressed above.  The second issue was a purported request to reopen the previously denied claim for service connection for a bilateral eye disorder.  

The remand indicates that the request "was raised by the Veteran in a November 2010 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action."  
Having reviewed the claims file, it is clear that, in referring this issue to the AOJ, the Board overlooked that, in July 2012, the AOJ issued a rating decision which considered and denied the request to reopen filed by the Veteran in November 2010.  The Veteran did not appeal the July 2012 denial of his request to reopen.  Nor did he submit new and material evidence within one year after he was notified of that decision.  

In response to the Board's referral, however, the AOJ issued the March 2016 rating decision, in which it treated the request to reopen as a new claim, and denied the request on the grounds that the denial of the eye disorders claim was final and that new and material evidence had not been submitted.  

A claim that has been denied in a final, unappealed rating decision may not generally be reopened and allowed.  38 U.S.C.A. § 7105(c) . One exception to the general rule of finality is authorized by 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

Although the Board was apparently mistaken to suppose that, as of December 2015, the Veteran had raised an unadjudicated request to reopen his previously denied eye disorder claim, the AOJ decided that claim in its March 2016 decision and the Veteran appealed the denial of the claim by filing a timely notice of disagreement and, after the issuance of an SOC, perfected his appeal with a timely filed VA Form 9.  Thus, notwithstanding the unusual origins of the claim, the denial of the request to reopen meets the definition of an "appeal" as defined by 38 C.F.R. § 20.200 (2016), and the Board has the jurisdiction to review that decision.  

Unfortunately, and probably because it was presented to the AOJ as a referred issue, the Veteran did not receive any kind of VCAA notice before the AOJ denied the request to reopen.  The VCAA requires that the Secretary provide notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007).  For a request to reopen a previously denied claim, this requires that VA "explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2007).  The initial VCAA notice VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Thus, the issue of whether new and material evidence was submitted to reopen a previously denied claim for service connection for a bilateral eye disability will be remanded with instructions to provide appropriate VCAA notice to the Veteran.

As for the issue of an increased initial disability evaluation for a service-connected psychiatric disorder, the Board finds that the Veteran should be afforded the opportunity for a new examination before the claim is decided.  

The currently assigned 50 percent rating for PTSD with major depressive disorder is authorized by under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  Under this regulation, a 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A higher rating of 70 percent is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

As the Veteran's representative argues, there is evidence in the claims file suggesting that the Veteran has experienced auditory hallucinations in the form of perceiving voices, including the voice of his deceased mother.  As the criteria above indicate, persistent delusions or hallucinations favor the assignment of a 100 percent rating.  

Auditory hallucinations were noted in at least six VA psychiatric outpatient notes between September 2003 and May 2011.  But the evidence about hallucinations is equivocal and it is not clear that the Veteran still experiences them.  He denied hallucinations during eleven appointments with a VA psychiatrist between June 2005 and February 2016.  In June 2004 and July 2006, the Veteran's psychiatrist indicated that hallucinations were "not frequent."  There is similar evidence with respect to suicidal ideation - one of the criteria for a higher 70 percent rating - which was noted frequently early in the relevant appeal period.  But the most recent notes consistently indicate that the Veteran denied suicidal ideation.  

The Board may assign "staged ratings" - i.e., separate ratings for separate periods of time in which the claimant has experienced symptoms of different severity.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  But in this case, the most recent VA psychological examination of the Veteran took place in 2012.  The Board is reluctant to assign a staged rating, in which a higher rating would apply to the earliest parts of the relevant appeal period and a relatively lower rating would be assigned to the more recent past, on the basis of a series of treatment notes, each of them months apart, which appear to present an equivocal impression of improvement in the Veteran's symptoms, especially when the Veteran has not been afforded the opportunity for a VA examination reflecting the severity of his symptoms during the more recent parts of the appeal period.  For these reasons, the Veteran should be afforded the opportunity for a new psychological examination.

The issue of TDIU is also remanded because, if either of the other remanded issues is resolved favorably for the Veteran, they could potentially affect whether he is eligible to receive a TDIU rating.  

Accordingly, the case is REMANDED for the following action:

1. With respect to the request to reopen the Veteran's previously denied claim for service connection for a bilateral eye disability, provide the Veteran with an appropriate notice letter, pursuant to the VCAA, notifying him that his claim was denied in July 2012, and explaining the need to submit new and material evidence before that claim can be reopened and reconsidered.  

2. The Veteran should then be afforded the opportunity for a VA examination to ascertain the current severity of his service-connected PTSD with major depressive disorder. The VA electronic claims file must be made available to and reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with these disabilities should be identified.  The examiner should discuss the Veteran's history of auditory hallucinations and suicidal ideation and indicate the current persistence, frequency and severity of both symptoms.

A complete rationale should be provided for all opinions offered.

3. Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


